The defendant’s contention that the trial court failed to deliver a sufficiently detailed identification charge was not preserved for appellate review, as no timely objection was *667registered at the trial (see, CPL 470.05 [2]; People v Beasley, 114 AD2d 415, 416). In any event, the record reveals that the question of the defendant’s guilt hinged largely upon the credibility of the People’s witnesses, and not upon the nature and quality of their observations of the defendant during the commission of the crime. Accordingly, the defendant’s contention that he was entitled to a comprehensive charge on identification is lacking in merit (see, People v Whalen, 59 NY2d 273, 279; People v Beasley, supra; People v Smith, 100 AD2d 857). Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.